DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 8,759,721).
Regarding claim 1, Alexander discloses a beverage container with active temperature control (refer to Figs. 10-11), comprising: 
a body (600) having a chamber configured to receive and hold a liquid; and
a temperature control system (660, 655), comprising
one or more heating or cooling elements (655) in thermal communication with at least a portion of the chamber (bottom portion of the chamber as can be seen from Fig. 10),
circuitry (refer to electronic module 690 and col. 16, lines 40-42, wherein circuitry 694 of the module can operate to manage the power delivered to the heating or cooling elements 655) configured to control an operation of the one or more heating or cooling elements, the circuitry configured to wirelessly communicate (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Wi-Fi, Bluetooth, Zigbee, IR, or RF transceiver that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device) with an electronic device to receive data corresponding to an amount of a currency or to wirelessly communicate with an electronic device to transmit data corresponding to an amount of a currency to make a purchase (refer to col. 45, lines 23-46, wherein in the instant case, user data can be transmitted via the RFID tag on the container to an RFID reader at a coffee shop, tea shop, coffee cafe, cafe, grocery store, food & beverage location, or other retail location; the RFID tag can communicate certain data, such as user's identification information, or account information, or credit card information, or bank account information, or credit account information, e.g. such as a coffee shop credit account or coffee shop pre-paid account, or a credit account or pre-paid account of another suitable type), and
one or more batteries (680) configured to power one or both of the circuitry and the one or more hearing or cooling elements.

Regarding claim 2, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the body comprises a user interface (refer to user interface 1710A, Fig. 37, that can display information from an electronic device or from the internet via a WiFi connection) configured to display the amount of the currency received by the circuitry or the amount of the currency transmitted by the circuitry (refer to col. 45, lines 48-67 and col. 46, lines 1-7, wherein reward points, or rewards dollars, or other reward program information can be displayed on the user's beverage container; the reward program can include merchandise, rewards points, reward dollars, dollars, currency, etc. can be extended to the customer).

Regarding claim 3, Alexander meets the claim limitations as disclosed above in the rejection of claim 2. Further, Alexander discloses wherein the user interface is configured to display (and capable of displaying as described above) an amount of the currency remaining following the purchase. For clarity, the recitation “to display an amount of the currency remaining following the purchase” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Alexander meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. 

Regarding claim 4, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the circuitry is configured to wirelessly communicate (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Wi-Fi, Bluetooth, Zigbee, IR, or RF transceiver that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device) with a smartphone to receive the data corresponding to the amount of the currency (refer to col. 46, lines 1-7, wherein the reward program information which can include currency, can be displayed on the user’s cell phone, or tablet or on the cloud).

Regarding claim 5, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the circuitry is configured to wirelessly communicate with a point of sale electronic device to transmit the data corresponding to the amount of the currency to make the purchase (refer to col. 45, lines 23-46, wherein in the instant case, user data can be transmitted via the RFID tag on the container to an RFID reader at a coffee shop, tea shop, coffee cafe, cafe, grocery store, food & beverage location, or other retail location (point of sale); the RFID tag can communicate account information, or credit card information, or bank account information, or credit account information, e.g. such as a coffee shop credit account or coffee shop pre-paid account, or a credit account or pre-paid account of another suitable type). 

Regarding claim 6, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the circuitry wirelessly communicates via near field communication (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Bluetooth that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device).

Regarding claim 7, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the body is a mug (refer to Fig. 10).

Regarding claim 8, Alexander meets the claim limitations as disclosed above in the rejection of claim 7. Further, Alexander discloses wherein the mug is double-walled (refer to the double-wall as can be seen from Fig. 10, having annular gap 628).

Regarding claim 9, Alexander meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alexander discloses wherein the body is vacuum insulated (refer to col. 2, lines 8-10).

Regarding claim 10, Alexander discloses a beverage container (refer to Figs. 10-11), comprising:
a body (600) having a chamber configured to receive and hold a liquid; and
a control system, comprising
circuitry (refer to electronic module 690) configured to wirelessly communicate (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Wi-Fi, Bluetooth, Zigbee, IR, or RF transceiver that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device) with an electronic device to receive data corresponding to an amount of a currency or to wirelessly communicate with an electronic device to transmit data corresponding to an amount of a currency to make a purchase (refer to col. 45, lines 23-46, wherein in the instant case, user data can be transmitted via the RFID tag on the container to an RFID reader at a coffee shop, tea shop, coffee cafe, cafe, grocery store, food & beverage location, or other retail location; the RFID tag can communicate certain data, such as user's identification information, or account information, or credit card information, or bank account information, or credit account information, e.g. such as a coffee shop credit account or coffee shop pre-paid account, or a credit account or pre-paid account of another suitable type), and
one or more batteries (680) configured to power the circuitry (refer to col. 17, lines 63-67 and col. 18, lines 1-8).

Regarding claim 11, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the body comprises a user interface (refer to user interface 1710A, Fig. 37, that can display information from an electronic device or from the internet via a WiFi connection) configured to display the amount of the currency received by the circuitry or the amount of the currency transmitted by the circuitry (refer to col. 45, lines 48-67 and col. 46, lines 1-7, wherein reward points, or rewards dollars, or other reward program information can be displayed on the user's beverage container; the reward program can include merchandise, rewards points, reward dollars, dollars, currency, etc. can be extended to the customer).

Regarding claim 12, Alexander meets the claim limitations as disclosed above in the rejection of claim 11. Further, Alexander discloses wherein the user interface is configured to display (and capable of displaying as described above) an amount of the currency remaining following the purchase. For clarity, the recitation “to display an amount of the currency remaining following the purchase” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Alexander meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Regarding claim 13, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the circuitry is configured to wirelessly communicate (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Wi-Fi, Bluetooth, Zigbee, IR, or RF transceiver that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device) with a smartphone to receive the data corresponding to the amount of the currency (refer to col. 46, lines 1-7, wherein the reward program information which can include currency, can be displayed on the user’s cell phone, or tablet or on the cloud).

Regarding claim 14, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the circuitry is configured to wirelessly communicate with a point of sale electronic device to transmit the data corresponding to the amount of the currency to make the purchase (refer to col. 45, lines 23-46, wherein in the instant case, user data can be transmitted via the RFID tag on the container to an RFID reader at a coffee shop, tea shop, coffee cafe, cafe, grocery store, food & beverage location, or other retail location (point of sale); the RFID tag can communicate account information, or credit card information, or bank account information, or credit account information, e.g. such as a coffee shop credit account or coffee shop pre-paid account, or a credit account or pre-paid account of another suitable type).

Regarding claim 15, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the circuitry wirelessly communicates via near field communication (refer to col. 43, lines 30-36, wherein the beverage container can include a communication transceiver, e.g., Bluetooth that allows the container to send information to a remote device, as well as to receive information and/or instructions from the remote device).

Regarding claim 16, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the body is a mug (refer to Fig. 10).

Regarding claim 17, Alexander meets the claim limitations as disclosed above in the rejection of claim 16. Further, Alexander discloses wherein the mug is double-walled (refer to the double-wall as can be seen from Fig. 10, having annular gap 628).

Regarding claim 18, Alexander meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alexander discloses wherein the body is vacuum insulated (refer to col. 2, lines 8-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: US 2012/0109735.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763